BAUM, Chief Judge,
(concurring in part and dissenting in part):
I concur with Judge Cahill’s account of the errors noted in the record. However, rather than join in the action he has taken to comply with the pretrial agreement’s suspension requirement, I would disapprove all confinement in excess of that already served. Given the indifferent attitude displayed by the Government in the pretrial processing of this case, coupled with the Convening Authority’s unexplained failure to comply with the terms of Appellant’s plea agreement, I would, at this point, ensure that no confinement remains for possible future execution, based on a vacation of suspension. I see no reason to reward the Government’s failure to comply with a pretrial agreement’s suspension provision by taking action on the Convening Authority’s behalf at this late date.
Aside from this glaring failure by the Convening Authority, among the other errors noted by Judge Cahill, the most serious failing, in my view, was the Government’s inaction after ordering Appellant restricted on 11 September 2002 and later confined on 11 December 2002.12 RCM 707(a) requires that an accused by brought to trial within 120 days after such restraint has been imposed, but charges were not even preferred in this case until three months had elapsed. Then, after 114 days, the Government requested a *549trial date on the very last day allowed, but later indicated through a motion for delay that, even at that late date, the Government was not ready for trial.
I believe it is wrong to order a person restricted in September and not prefer charges until December when there is evidence of offenses available at the time of restriction. Just as the Convening Authority and/or legal support personnel failed to do right by Appellant after trial, it looks to me as if the same kind of neglect occurred before trial also. I strongly recommend that the Judge Advocate General look into the problems revealed by this record when he inspects the responsible field units pursuant to Article 6, UCMJ, 10 U.S.C. § 806. It may be possible that the problems noted can be attributed in some part to the legal support arrangement that provides trial counsel and a staff judge advocate from the Maintenance and Logistics Command Pacific, in Alameda, California, to a convening authority far removed in Seattle, Washington. If so, an inspection in furtherance of the Judge Advocate General’s responsibility to supervise the administration of military justice may uncover correctable organizational defects that may prevent similar problems in the future.

. The pre-trial confinement date of 11 December 2002 is consistent with the military judge's "802 Conference Memorandum; Decision and Order on Government Request for Delay.”